Citation Nr: 1519361	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from February 1961 to February 1983. 

This matter came before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for a prostate condition and a high prostate-specific antigen (PSA).  In April 2014 and October 2014, the Board remanded this case.  

The issue of an increased rating for post-traumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that he has a prostate condition, manifested in part by high PSA, that is related to his military service as a result of herbicide exposure or, on a secondary basis, to post-service medications for service-connected disabilities.  Post-service, the Veteran has had high PSA readings and his post-service VA treatment records reflect that he has been taking Terazosin, which is used to treat symptoms of an enlarged prostate, since March 2012.  Prostate hypertrophy is contemplated by the disability rating schedule.  See 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Thus, as the record suggested that the Veteran has a current prostate disability, the Veteran was afforded a VA examination in May 2014.  At that time, the examiner indicated that the Veteran had a history of elevated PSA, without diagnosis of cancer.  In addition, while the examiner reported that an in-person physical examination was conducted, it does not appear that clinical findings were recorded.  Thus, an additional physical examination and further medical comment was deemed required.

In February 2015, the Veteran was examined again.  The examiner noted that a review of currently available medical records showed that the Veteran had a history of prostatism per VA medical records dated August 1, 2011.  At that time, the Veteran was started on Terazosin.  The Veteran had serial PSA with waxing and waning PSAs since that time.  The examiner noted that the Veteran was a poor historian on his condition and diagnoses, who his  providers were, and he did not have information on any medications he was taking.  The Veteran stated he was followed by one of his private providers for his prostatism.  The examiner requested records from the Veteran's family private provider, but indicated that there was no indication of a diagnosis of prostatism,  prostate cancer, or any other prostate condition.  However, on this examination, the examiner noted that the Veteran had been diagnosed with prostatism, a disease process in 2011 and 2012.  Nonetheless, none of the inquiries regarding etiology were addressed via a VA medical opinion as requested in the last Board remand.  Accordingly, a VA medical addendum is required.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical addendum.  The record should be reviewed and the following questions addressed:

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that prostatism had its clinical onset during service or is related to any in-service disease, event, or injury, including due to presumed inservice herbicide exposure.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that prostatism is proximately due to, or the result of, a service-connected disability (or medication prescribed for such) to include service-connected nephropathy, degenerative disc disease of the lumbar spine, PTSD and dysthymia, peripheral neuropathy, left herniorrhaphy, erectile dysfunction, anemia, and/or diabetes mellitus.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that prostatism is permanently aggravated by a service-connected disability (or medication prescribed for such) to include service-connected nephropathy, degenerative disc disease of the lumbar spine, PTSD and dysthymia, peripheral neuropathy, left herniorrhaphy, erectile dysfunction, anemia, and/or diabetes mellitus.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

